HUGHES, J.
There was no objection made by the defendant to proceeding with the trial, nor was there any objection made by the defendant when it appeared in court to submit the motion to quash on the ground that the justice of the peace had unlawfully delayed the hearing of the case, and thereby lost jurisdiction. When the defendant, being present in court, made no objection to proceeding with the trial, it laid no foundation for error to the common pleas court. The judgment is therefore affirmed. See, Swan’s Treatise, 26th Edition, page 83.
The bill of exceptions filed by plaintiff can not be used for the purposes of this review on error.
Before Judges Hughes, Justice & Crow.